             Case 4:20-cv-10807-TSH Document 7 Filed 06/25/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

                                         )
MOHAMMADMAHDI AGHELI HAJIABADI,          )
                                         )
     Plaintiff,                          )
                                         )
v.                                       )
                                         )                               Civil Action No. 20-cv-10807
CHAD WOLF, IN HIS OFFICIAL CAPACITY AS   )
ACTING SECRETARY OF UNITED STATES        )
DEPARTMENT OF HOMELAND SECURITY, et al., )
                                         )
     Defendants.                         )
                                         )

     CONSENT MOTION FOR LEAVE TO FILE MOTION TO STAY UNDER SEAL

         Pursuant to Local Rules 7.2 and 83.6.11, Defendants hereby move for leave to file under

seal Defendants’ forthcoming motion to stay all proceedings in this matter. Defendants will

provide a fuller explanation for the need to file under seal as part of the motion to stay itself.

However, that pleading will necessarily include information of a sensitive nature that cannot be

disclosed to the public. 1 Defendants have conferred with counsel for Plaintiff regarding this

motion, and Plaintiff consents to the filing of this motion for leave to file under seal.

         WHEREFORE, Defendants request that this motion be granted and that Defendants be

permitted to file their forthcoming Motion to Stay under seal.




         1
            In the event that this Court denies this motion for leave to file under seal, Defendants would in the
alternative request leave to file under seal their motion for leave to file the motion to stay under seal.
         Case 4:20-cv-10807-TSH Document 7 Filed 06/25/20 Page 2 of 3




Dated: June 25, 2020                Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    BRIGHAM J. BOWEN
                                    Assistant Branch Director

                                    /s/ Martin M. Tomlinson
                                    MARTIN M. TOMLINSON (SC Bar No. 76014)
                                    Trial Attorney
                                    U.S. Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street NW
                                    Washington, D.C. 20530
                                    Tel: (202) 353-4556
                                    Fax: (202) 616-8470
                                    martin.m.tomlinson@usdoj.gov

                                    Attorneys for Defendants
          Case 4:20-cv-10807-TSH Document 7 Filed 06/25/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 25, 2020, a copy of the foregoing was filed electronically via

the Court’s ECF system, which effects service upon counsel of record.



                                                            /s/ Martin M. Tomlinson
                                                            MARTIN M. TOMLINSON
